DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-13 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochii et a. (US 5,281,843; herein “Ochii”) in view of Jeong (US 2007/0069209; herein “Jeong”) and Honeycutt (US 5,691,217; herein “Honeycutt”), or in the alternative, further in view of Maeda et al. (US 5,981,990; herein “Maeda”).
Regarding claim 2, Ochii discloses in Fig. 1-3 and related text a semiconductor device comprising: 
a first transistor (Q6, see col. 3 line 65) comprising:
a semiconductor layer (16/17, see col. 4 line 40-42),

a second transistor (Q3, see col. 3 line 63) comprising a conductive layer (e.g. 14, see col. 4 line 29); 
a second insulating layer (32, see col. 4 line 36) between the first transistor and the second transistor; and
the oxide semiconductor layer comprises a pair of regions (16 of Q6) and a channel therebetween (17),
the gate (19/G2) overlaps with the channel (17),
one of the pair of regions (16 of Q6 connected to 15) is electrically connected to the conductive layer (14), and 
in a cross-sectional view of the semiconductor device, the channel (17 of Q6) and the gate of the first transistor (19/G2 of Q6) overlap, in a direction substantially perpendicular to an upper surface of the oxide semiconductor layer, with a source or a drain of the second transistor (of Q3) with the second insulating layer positioned therebetween (see Fig. 2 and 3; note that it is well known that the source and drain of the transistor would be laterally adjacent to the gate, therefore the source/drain of Q3 would be laterally adjacent 14 and at least a portion would overlap with 16/17 and 19; in other words the gate runs along the cross section shown in Fig. 3 and the source/drain would be positions into/out of the page and the channel 17 and gate 19/G2 also extend into/out of the page).
Ochii does not disclose
an oxide semiconductor layer,

both of the pair of regions contain an impurity, and have a lower resistivity than the channel.
In the same field of endeavor, Jeong teaches in Fig. 1 and related text a first transistor comprising
an oxide semiconductor layer (140/150, see , see [0045]-[0046]), 
the oxide semiconductor layer comprises a first region (140a/150a, see [0045]-[0046]), a first channel (140c, see [0058]) of the first transistor, a second region (140b/150b),
both of the pair of regions contain an impurity (N, P, or As, for example, see [0048]) has a lower resistivity than the first channel (see abstract at least).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ochii by having an oxide semiconductor with a pair or regions comprising impurities and lower resistivity than the channel, as taught by Jeong, in order to achieve a transparent TFT with improved electrical characteristics and to lower contact resistance for the source and drain electrodes (see Jeong abstract at [0011] at least). 
In the same field of endeavor, Honeycutt teaches in Fig. 8 and related text a semiconductor device comprising
a capacitor (55, see col. 5 line 15) and comprising the semiconductor layer (40, see col. 4 line 49-50) and the first insulating layer (48, see col. 5 line 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ochii and Jeong by having a capacitor and comprising the semiconductor layer and the first insulating layer, as taught by Honeycutt, in order to minimize errors of the device (see col. 5 
In the alternative, Maeda teaches in Figs. 27A-B and related text 
in a cross-sectional view of the semiconductor device, the channel (113b, see col. 18 line 18) and the gate (111a, see col. 18 line 50) of the first transistor (Q5) overlap, in a direction substantially perpendicular to an upper surface of the oxide semiconductor layer (see Fig. 27B), with a source or a drain (25b) of the second transistor (Q2) with the second insulating layer (61) positioned therebetween.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ochii by having the source and drain laterally adjacent to the gate of the second transistor, as taught by Maeda and thereby achieving the claimed overlap of elements, in order to employ a well-known and common configuration of the source/drain structure which allows for control of the channel region by the gate and having benefits such as simplifying manufacture by minimizing masking steps. 
Regarding claim 3, Ochii discloses in Fig. 1-3 and related text a semiconductor device comprising: 
a first transistor (Q6, see col. 3 line 65) comprising:
a semiconductor layer (16/17, see col. 4 line 40-42),
a first insulating layer (35, see col. 4 line 48) over the oxide semiconductor layer, and a gate (19/G2, see col. 4 lines 44-46) of the first transistor over the first insulating layer;
a second transistor (Q4, see col. 3 line 63) comprising:

the first insulating layer (45) over the semiconductor layer (see col. 4 lines 44-48), and 
a gate (19/G2) of the second transistor over the first insulating layer (see col. 4 lines 44-48); 
a third transistor (Q3, see col. 3 line 63) comprising a conductive layer (e.g. 14, see col. 4 line 29); 
a second insulating layer (32, see col. 4 line 36) between the first transistor and the third transistor, and between the second transistor and the third transistor; and
wherein:
the semiconductor layer comprises a first region (16 of Q6, at connection to 15), a channel of the first transistor (17 of Q6), a second region (16 of Q4, at connection to 15/19 of Q6), a channel of the second transistor (17 of Q4), and a third region (16 of Q4 at top of Fig. 2) in this order (e.g. working clockwise in plan view),
the first and second transistors are electrically connected to each other through the second region (16 of Q4 is electrically connected to 15/19 of Q6),
the gate of the first transistor (19/G2 of Q6) overlaps with the channel of the first transistor (17 of Q6), 
the gate of the second transistor (19/G2 of Q4) overlaps with the channel of the second transistor (17 of Q4), 
the first region (16 of Q6 connected to 15) is electrically connected to the conductive layer (14), and 
in a cross-sectional view of the semiconductor device, the channel (17 of Q6) and the gate of the first transistor (19/G2 of Q6) overlap, in a direction substantially 
Ochii does not disclose
an oxide semiconductor layer,
a capacitor and comprising the oxide semiconductor layer and the first insulating layer, 
each of the first region, the second region, and the third region contains an impurity, and has a lower resistivity than the channel of the first transistor and the channel of the second transistor.
In the same field of endeavor, Jeong teaches in Fig. 1 and related text a first transistor comprising
an oxide semiconductor layer (140/150, see , see [0045]-[0046]), 
the oxide semiconductor layer comprises a first region (140a/150a, see [0045]-[0046]), a first channel (140c, see [0058]) of the first transistor, a second region (140b/150b),
each of the first region, the second region contains an impurity (N, P, or As, for example, see [0048]) has a lower resistivity than the first channel of the first transistor (see abstract at least).  

In the same field of endeavor, Honeycutt teaches in Fig. 8 and related text a semiconductor device comprising
a capacitor (55, see col. 5 line 15) and comprising the semiconductor layer (40, see col. 4 line 49-50) and the first insulating layer (48, see col. 5 line 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ochii and Jeong by having a capacitor and comprising the semiconductor layer and the first insulating layer, as taught by Honeycutt, in order to minimize errors of the device (see col. 5 line 18-20) and thereby improve operation. Note that the limitation “a capacitor and comprising the oxide semiconductor layer and the first insulating layer” is therefore taught by the combination of the capacitor comprising the semiconductor layer, as shown by Honeycutt, and the semiconductor being an oxide semiconductor layer, as shown by Jeong.
In the alternative, Maeda teaches in Figs. 27A-B and related text 
in a cross-sectional view of the semiconductor device, the channel (113b, see col. 18 line 18) and the gate (111a, see col. 18 line 50) of the first transistor (Q5) overlap, in a direction substantially perpendicular to an upper surface of the oxide 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ochii by having the source and drain laterally adjacent to the gate of the third transistor, as taught by Maeda and thereby achieving the claimed overlap of elements, in order to employ a well-known and common configuration of the source/drain structure which allows for control of the channel region by the gate and having benefits such as simplifying manufacture by minimizing masking steps. 
Regarding claim 4, Ochii further discloses wherein the second transistor (Q3) is under the first transistor (Q6).
Regarding claim 5, Ochii further discloses wherein the third transistor (Q3) is under the first and second transistors (Q6 and Q4).
Regarding claims 6 and 7, the combined device further shows wherein the oxide semiconductor layer includes In, Ga, and Zn (Jeong: see [0045]).
Regarding claims 8 and 9, the combined device further shows wherein the impurity is N, P, As, Sb, or Ar (Jeong: see [0048]).
Regarding claim 10, Ochii further discloses wherein the one of the pair of regions (16 of Q6 connected to 15) is in direct contact with a top surface of the conductive layer (in an interpretation where the conductive layer of the second transistor also includes 15).
Regarding claim 11, Ochii further discloses wherein the first region (16 of Q6 connected to 15) is in direct contact with a top surface of the conductive layer (in an interpretation where the conductive layer of the second transistor also includes 15).
Regarding claim 12, Ochii further discloses a wiring electrically connected to the other of the pair of regions (wiring to Vcc, connected to other 16 of Q6).
Regarding claim 13, Ochii further discloses a wiring electrically connected to the second region (wiring to Vcc, connected to 16 of Q4).
Regarding claim 16, Ochii further discloses wherein a channel of the second transistor (Q3) contains Si (see col. 4 line 20 and col. 1 line 13).
Regarding claim 17, Ochii further discloses wherein a channel of the third transistor (Q3) contains Si (see col. 4 line 20 and col. 1 line 13).
Regarding claims 18 and 19, wherein the capacitor (Honeycutt: 55) further comprises the conductive layer of the second transistor (22, see col. 4 line 20) as a capacitor electrode.
Regarding claims 20 and 21, the combined device shows wherein the impurity is Ar (Jeong: see [0048]).
Claims 14 and 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochii in view of Jeong and Honeycutt, and in the alternative further in view of Maeda, as applied to claims 2 and 3 above, and further in view of Krunks (US 2008/0280058).
Regarding claims 14 and 15, Ochii as modified does not explicitly disclose wherein the oxide semiconductor layer includes a c-axis aligned crystal.
In the same field of endeavor, Krunks teaches in Figs. 11-14 and related text a semiconductor layer comprising an oxide semiconductor layer wherein the oxide semiconductor layer includes a c-axis aligned crystal (see [0061]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the device of Ochii and Jeong by having the oxide semiconductor material comprising the oxide semiconductor layer includes a c-axis aligned crystal, as taught by Krunks, in order to improve the quality of the semiconductor layer while decreasing manufacturing costs by employing simpler method of manufacturing (see Krunks [0004]).

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are moot in view of the grounds of rejection presented above. In particular, it is noted that applicant’s arguments are based upon the Maeda reference, which was discussed in an interview on 2/9/2021. The current rejection, however, is not based upon the Maeda reference. 
The examiner notes, however, that applicant’s arguments asserting that an oxide TFT being employed as a load transistor in an SRAM device would lead to degradation of performance (see pages 4-6 of Applicant’s arguments) are not found persuasive. In particular, the following are cited as evidence that oxide TFTs are known to one of ordinary skill to be high performance, high speed transistors which can be used in a variety of applications for improved device performance, including as load transistors in SRAMs.
Kim et al. (US 2010/0079169) is cited for showing a memory device having load transistors being oxide TFTs (see [0011] at least).
Yin et al. (US 2010/0059744) is cited for showing a memory device having load transistors being oxide TFTs (see [0013] at least).
Kawamura et al. (JP 2010-021170) is cited for showing a memory device having high speed transistors being oxide TFTs (see abstract at least).
Koyama et al. (US 2010/0109708) is cited for showing a high speed transistors being oxide TFTs (see [0132] and [0158] least).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/
Primary Examiner, Art Unit 2816                                                                                                                                                                                         
8/27/2021